                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

ERNESTINE GABLE                               CIVIL ACTION NO. 6:17-cv-01143

VERSUS                                        JUDGE JAMES

COMMISSIONER OF SOCIAL                        MAGISTRATE JUDGE HANNA
SECURITY

                                      ORDER

      Currently before the court is the “Ex Parte Motion for Approval of Attorney

Fee Agreement,” which was filed by Edward J. Cloos, III, the attorney for the

plaintiff, Ernestine Gable. (Rec. Doc. 22). The Commissioner of Social Security

does not oppose an award of attorneys’ fees to Mr. Cloos for his work on Ms. Gable’s

behalf before the agency, but opposed the plaintiff’s request for court approval of

the fee agreement. (Rec. Doc. 24).

      In support of the motion, Mr. Cloos explained that he is seeking to recover

attorneys’ fees for successfully representing Ms. Gable in administrative

proceedings before the Commissioner of the Social Security Administration. He

further explained that he was told by an employee of the Morgan City, Louisiana

district office of the Social Security Administration that court approval of his fee

agreement with Ms. Gable was necessary for him to be paid the requested attorneys’

fees. Ms. Gable’s counsel provided no statutory or jurisprudential authority for court

approval of a fee agreement in this context, and this Court located no such authority.
      Sections 406(a) and 406(b) of the Social Security Act provide for the

discretionary award of attorneys’ fees out of the past-due benefits recovered by a

successful claimant in an action seeking an award of Social Security benefits.

Section 406(a) allows an attorney to receive fees for representation of a benefits

claimant in administrative proceedings before the Commissioner of Social Security,

while Section 406(b) allows an attorney to receive fees for representation of a

benefits claimant in a judicial proceeding before a court. These fees are paid out of

the past-due benefits paid to the claimant.

      Section 406(a). . . includes two ways to determine fees for
      representation before the agency, depending on whether a prior fee
      agreement exists. If the claimant has a fee agreement, subsection (a)(2)
      caps fees at the lesser of 25% of past-due benefits or a set dollar
      amount—currently $6,000. . . Absent a fee agreement, subsection
      (a)(1) gives the agency authority to “prescribe the maximum fees which
      may be charged for services performed in connection with any claim”
      before the agency. If the claimant obtains a favorable agency
      determination, the agency may allot “a reasonable fee to compensate
      such attorney for the services performed by him.”1

      In this case, Mr. Cloos had a fee agreement with Ms. Gable (Rec. Doc. 22-3

at 3) and he seeks to be paid attorneys’ fees in accordance with that agreement under

Section 406(a). In such a situation, the statute requires approval of the fee agreement

by the Commissioner of Social Security.                 Section 406(a) states that upon




1
      Culbertson v. Berryhill, 139 S.Ct. 517, 520 (2019) (internal citations omitted).

                                               2
presentation of an appropriate fee agreement, “the Commissioner of Social Security

shall approve that agreement.”2 Furthermore, “the authority for setting fees for

representation in agency proceedings rests exclusively with” the Commissioner of

Social Security.3

      This Court therefore finds that it lacks authority to approve an attorney’s

agreement with his client for the recovery of attorneys’ fees for the representation of

the client in administrative proceedings before the Commissioner of Social Security.

Accordingly, the fee agreement between Mr. Cloos and Ms. Gable must be approved

by the Commissioner and cannot be approved by the court. For these reasons,

      IT IS ORDERED that the motion for approval of attorney fee agreement (Rec.

Doc. 22) is DENIED.

      Signed at Lafayette, Louisiana, this 25th day of October 2019.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




2
      406 U.S.C. § 406(a)(2)(A).
3
       Brown v. Sullivan, 917 F.2d 189, 191 (5th Cir. 1990), overruled on other grounds by
Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002).

                                            3
